department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax exepapt and 3sovernment entities division release number release date date date uil code dollar_figure dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office penalty_failure_to_file the returns timely may result in a file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person uil legend sane dear identification_number contact number fax number employer_identification_number we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were formed as a non profit corporation and have requested classification as a publicly_supported_organization under sec_501 and sec_509 of the code your articles of incorporation state that your purpose is to provide educational opportunities to the citizens of the region your sole activities consist of leasing space in x and providing related_services such as janitorial support you lease space to a variety of organizations including a school non- governmental development agencies and a fast food restaurant these activities account for approximately of your revenues you also rent out an exhibit hall in x for events such as corporate meetings and training banquets high school reunions and wedding receptions this activity accounts for approximately of your revenues you determined the rental rates for all of your activities by setting prices comparable to those for renting space in a nearby shopping center all of your tenants are charged substantially the same amount per square foot of space rented you have not presented evidence of any other activities you do not conduct any formal instruction you do not have a curriculum and you do not employ any instructors you do not communicate with the public other than by advertising that the exhibit hall in x can be rented to the general_public you do not plan to conduct any fundraising your sole source_of_income is the market rate rent you charge your tenants the rental income you receive is spent on upkeep of the building employing staff and making payments on debt incurred to finance the construction and decoration of x you presented evidence that x is located in an area designated as economically distressed by s agency a government agency led by the governors of several bordering states however you stated that you do not target your activities towards particular groups or businesses that have been disadvantaged because of local conditions your organization was not established and is not controlled by any government bodies and it does not receive any government funding you are not required to rent space to any specific tenants or government agencies law sec_501 of the internal_revenue_code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section not exempt if an organization fails to meet either the organizational_test or the operational_test it is sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 c of the code an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense this term includes relief of the poor and distressed or of the underprivileged the erection of public buildings monuments or works and lessening the burdens of government it also includes the promotion of social welfare by relieving the poor and distressed or the underprivileged combating community deterioration lessening neighborhood tensions and eliminating prejudice and discrimination sec_1_501_c_3_-1 of the regulations provides that the term educational is used in sec_501 of the code to refer to the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business revrul_76_419 1976_2_cb_146 holds that an organization that purchases blighted land develops it into an industrial park and rents space in the park at favorable terms to industrial enterprises that would not ordinarily locate in the area is organized and operated for the charitable purpose of promoting social welfare relieving the poor and distressed and combating community deterioration the organization required tenants to hire a significant number of presently unemployed persons and it required tenants to train workers in needed skills tenants that required low skill workers were favored over those who had high initial job skill requirements revrul_77_111 1977_1_cb_144 involved two situations in the first an organization was formed to increase business patronage in a deteriorated area mainly inhabited by minority groups it provided information to the public on the area’s shopping opportunities local transportation and accommodations the ruling concluded that the primary purpose of the organization was to promote business rather than to accomplish exclusively sec_501 c objectives thus the organization was not operated exclusively for charitable purposes and did not qualify for exemption under sec_501 of the code in the second situation the organization’s purpose was to revive retail sales in an area suffering from continued economic decline by constructing a retail shopping center the organization purchased land which it sold to the city at no profit the city acquired additional land for the project through eminent_domain the city leased the land to the organization and to a private developer the city required that minorities be utilized in both the construction and the operation of the project stores located within the project were also required to employ a certain percentage of minority group employees nevertheless the ruling concluded that the organization’s activities resulted in major benefits accruing to the stores that will locate in the shopping center the organization did not limit its aid to businesses that were owned by members of a minority group or to businesses that would locate in the area only because of the existence of the shopping center thus the end result was that the organization’s activities were directed to benefit the businesses in the shopping center rather than exclusively to accomplish c purposes therefore the organization did not qualify for exemption under sec_501 of the code revrul_85_1 1985_1_cb_177 applied the criteria set out in revrul_85_2 infra for determining whether an organization’s activities are lessening the burdens of government in this ruling the organization was created to assist a county’s law enforcement agencies in policing illegal narcotics traffic more effectively the organization provided funds that allowed the county’s agents to engage in certain activities for which funds were not otherwise available this ruling concluded that by funding activities that the county treats as an integral part of its program to prevent the trafficking of illegal narcotics the county demonstrated that it considered these activities to be its burden thus the organization was lessening the burdens of the county by enabling it to augment its law enforcement activities revrul_85_2 1985_1_cb_178 states that to determine whether an activity is a burden of government the question is whether there is an objective manifestation by the government that it considers such activity to be part of its burden the fact an organization is engaged in an activity that is sometimes undertaken by the government is insufficient to establish a burden of government similarly the fact that the government or an official of the government expresses approval of an organization and its activities is also not sufficient to establish that the organization is lessening the burdens of government the interrelationship between the organization and the government may provide evidence that the government considers the organization’s activities to be its burden to determine whether the organization is actually lessening the burdens of government all the relevant facts and circumstances must be considered a favorable working relationship between the government and the organization is strong evidence that the organization is actually lessening the burdens of the government in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner’s activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit t c pincite in easter house v u s cl_ct aff'd in an unpub opinion 846_f2d_78 fed cir cert den 488_us_907 the organization in exchange for a fee provided adoption services to parents seeking to adopt a child including services to pregnant women who intended to place their newborns for adoption these fees were the organization's sole source_of_income the claims_court concluded that the organization’s business_purpose of operating an adoption service not the advancement of educational and charitable activities was its primary goal it competed with other commercial organizations providing similar services thus p laintiff's competition provides its activities with a commercial hue cl_ct pincite accordingly the organization did not qualify for exemption under sec_501 of the code in 88_tc_1 aff'd without published opinion 838_f2d_465 cir columbia park the court_of_appeals upheld the decision of the tax_court that the organization did not lessen any burden of government and thus was not exempt under sec_501 of the code the organization provided a wide range of services and facilities to the residents of columbia maryland the organization contended that if it did not provide these services and facilities the local or state government would have to provide them the tax_court stated that this assertion does not mean that the organization’s activities are in fact a burden of government instead the organization must demonstrate that the state of maryland and or the county accept the organization’s activities as their responsibility and recognize the organization as acting on their behalf in addition the organization must further establish that its activities actually lessen the burden of the state_or_local_government in public industries inc v commissioner of internal revenue t c memo an organization planned to market goods manufactured by prisoners to the general_public and engage in activities designed to raise awareness of prison goods the organization asserted that such activity lessened the burdens of government and that it would promote economic growth and reduce the trade deficit the court found that the mere fact that the organization's activities would improve the economy of the state was not sufficient to establish an exempt_purpose in addition the organization failed to show a concrete connection to any state support for the marketing of such prison goods in 283_fsupp2d_58 d d c the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions in its facilities the organization’s patrons were not limited to tax- exempt entities but included patrons of a private and corporate nature the organization paid advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization's activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activity of operating a conference center the court stated while plaintiff's organizational purpose is exempt and the foundation operates in important respects in an exempt fashion there is a distinctive commercial hue to the way airlie carries out its business f_supp 2d pincite analysis based on our analysis of the information you submitted during the application process and in light of the applicable law we have determined that you do not operate exclusively for charitable purposes within the meaning of sec_501 of the code an organization is not exempt from taxation merely because its operations are not conducted to produce a profit the organization must operate exclusively for one or more of the purposes described in sec_501 of the code and the applicable regulations education sec_501 of the code provides that organizations organized and operated exclusively for exempt purposes include those organized and operated for educational_purposes sec_1_501_c_3_-1 of the regulations defines educational as both the instruction or training of individuals for the purpose of developing their capabilities and the instruction of the public on subjects useful to the individual and beneficial to the community you did not provide any evidence that you instruct individuals or the public the only activities you provided information on are the rental of space in x to various organizations your only communication with the public is advertising the availability of space in x therefore from the evidence presented you do not operate for educational_purposes within the meaning of sec_501 of the code economic development an organization may also establish exemption under sec_501 of the code by furthering economic development in a charitable manner the organization must show that its economic development activities serve to promote social welfare by relieving the poor and distressed or the underprivileged or by combating community deterioration under sec_1_501_c_3_-1 of the regulations in order to meet this standard an organization must do more than show it is operating in a blighted or economically depressed area it must establish that it is actually achieving social welfare purposes an organization may for example show that it is assisting specifically targeted groups such as minorities the unemployed or the underemployed or it may establish that it is assisting businesses which have experienced economic difficulty either due to their minority composition or to the deteriorated nature of the area where they are located see revrul_76_419 supra revrul_77_111 supra you have submitted information indicating that x is located in a blighted or economically depressed area however your sole activity is renting space at commercial rates renting space at market rates does not assist specifically identified disadvantaged groups nor does it assist businesses which have experienced difficulty due to the deteriorated nature of the area see revrul_77_111 you do not require tenants to hire and train workers like the organization described in revrul_76_419 you have not shown that your activities are targeted towards specific groups or businesses that have experienced economic difficulty therefore you have not established that your organization is engaged in economic development and the promotion of social welfare within the meaning of sec_501 of the code lessening the burdens of government we have also considered whether you are furthering charitable purposes by lessening the burdens of government under sec_1_501_c_3_-1 of the regulations an organization lessens the burdens of government if a governmental_unit considers the organization’s activities to be its burden and the organization’s activities actually lessen such burden rev_rul supra an activity is a burden of the government if there is an objective manifestation by the governmental_unit that it considers the activities of the organization to be its burden id whether the organization is actually lessening the burdens of government is determined by considering all of the relevant facts and circumstances id legislation that directly creates or supports an organization may help to establish that the organization is an integral part of the government's activities between a governmental_unit and the organization may also provide evidence that the government unit considers the activity to be its burden such as the board_of directors being appointed by a government unit revrul_85_2 supra you and any governmental_unit none of your board members are appointed by government agencies or are government officials acting in an official capacity furthermore no governmental body exercises control_over you a close interrelationship there is no interrelationship between the funding of an organization’s activities may also indicate a governmental burden if an organization regularly receives funding from the government in the form of grants this may indicate a governmental burden see eg revrul_85_2 your organization is funded solely through rents collected from tenants in x your organization does not directly receive any government funding from the evidence presented you have not established an objective manifestation by any government body that renting space at commercial rates in x is a government burden as a result your organization is not operating to lessen the burdens of government within the meaning of sec_1_501_c_3_-1 of the regulations furthering a commercial purpose organizations that conduct activities substantially_similar to those conducted by for-profit businesses or that operate with a distinctive commercial hue are not operated exclusively for exempt purposes under sec_501 of the code see eg airlie foundation v r s supra easter house v u s supra b s w group inc v commissioner of internal revenue supra your sole activity is renting space at market rates to a variety of organizations you use all of your rental income to pay for the upkeep of x employ staff and make payments on debt incurred to build x this is an activity normally carried on by for-profit businesses and you conduct the activity in a manner similar to those for profit businesses therefore we conclude that you are operated for the primary purpose of carrying on a commercial business the presence of this substantial commercial non-exempt purpose precludes exemption under sec_501 of the code better business bureau of washington d c v u s supra conclusion your organization is not engaged in educational charitable or other activities described in sec_501 of the code in addition your activities are substantially_similar to those of a for-profit property rental company therefore your organization is not operated exclusively for exempt purposes accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
